DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
	This Office action is in response to the claim amendments filed February 8, 2022.  Claim 12 is amended and claims 13 and 14 are newly added.  Claims 5, 6, 8-10, and 12-14 are pending and addressed below.
Response to Arguments
Applicant's arguments filed February 8, 2022, have been fully considered but they are not persuasive.
Regarding the rejection of claim 12 under 35 U.S.C. 112(a) for claiming of the term “welding”, applicant argues that the disclosure of “ultrasonic welding” in [0023] is sufficient written disclosure for the claimed genus limitation of “welding”.  Applicant cites Hologic, Inc. v. Smith & Nephew Inc., No. 2017-1389 (Fed. Cir. Mar. 14, 2018) as concluding that disclosure of a species (“ultrasonic welding”) provides written descriptive support for a claim genus (“welding”) where the invention is in a predictable field of art, the species is a well-known member of the genus, and other members of the genus are also well known.  However, different types of welding provides different structural properties.  For instance, some types of welding may be insufficient for holding the wire in the tube throughout the procedure, and it is unknown whether all forms of welding would allow the device to function as disclosed.
Regarding the rejections of claim 12 under Ritleng in view of Divino, applicant argues the problem solved by Divino does not exist in Ritleng because of the different parts of the body through which the devices are being passed.  Examiner notes the Ritleng discloses almost an identical device to that of applicant’s invention, including Figs. 1-3 of Ritleng being near identical to applicant’s own Figs. 1-3.  The only material difference between applicant’s invention and the intubation assembly of Ritleng being the lack of a beveled tip.  However, both Ritleng and Divino are concerned with inserted a wire into a tub as claimed, and inserting the wire/tube combination into the body.  As stated in Divino, the beveled 
Applicant argues the present invention allows for a “new function of the bevel”.  However, a new functionality of the bevel does not make the bevel novel, nor does it obviate combining the bevel for other reasons.  In response to applicant's argument that there is a “new function of the bevel”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Furthermore, it is not clear from the disclosure how the bevel prevents the probe from “turning over on itself” when inserted into the tear duct.  The device of Ritleng fails to disclose a bevel but does discloses a probe that does not appear to be “turning over on itself” when inserted into the tear duct.  Applicant has not indicated the device of Ritleng as teaching away from the functionality and examiner’s understanding of Ritleng is that it functions substantially identical to applicant’s invention without the beveled front surface on the tube.
Regarding the second rejection of claim 12 under 35 U.S.C. 112(a), applicant’s amendment has obviated the rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 6, 8-10, and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 12, line 12 applicant claims opposite end section of the wire is connected to the lateral wall of the tube “via a tight fit, adhesive, or welding”.  However, [0023] does not disclose connecting via the generic “welding”, but specifies the welding as being “ultrasonic welding”.  Therefore, amended claim 12 is considered to be broader than the original disclosure and introduces new matter.
Claims 5, 6, and 8-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as depending from claim 12.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 6, 8-10, and 12-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ritleng (US 5501232) in view of Divino, Jr. et al. (“Divino” US 6235007).
	Regarding claims 5, 6, 8-10, and 12, Ritleng discloses an intubation assembly consisting of:
	(claim 12) an intubation probe (9 + 6) to be positioned in a tear duct (abstract) and consisting of a tube made of silicone material (1) (C3, L16-19), said tube having a front surface, a rear surface, and a lateral wall extending between said front and rear surfaces (see Figs. 2-3), said lateral wall defining an internal passage between said front surface and said rear surface (see lumen defined in tube 9 in Figs. 2 
	a wire made of a flexible material (6) having an end section, an intermediate section (7), and an opposite end section (the end sections being the wider sections on either side of intermediate section 7; the “opposite end section” being the wider section inserted into the front end 8 of the tube 1), wherein said opposite end section has a large diameter relative to said intermediate section (see Fig. 2), wherein said opposite end section is partially inserted into said tube through said front opening (see Fig. 2) and is connected to said lateral wall via a tight fit, adhesive, or welding (C3, L16-19; “force-fit and optionally retained by adhesive”);
	(claim 5) characterized in that the wire is joined to the probe by means of the tight fit of the latter around the wire (C3, L16-19; “force-fit”);
	(claim 6) characterized in that the wire is connected to the probe by adhesion (C3, L16-19);
	(claim 8) characterized in that the front tube surface around the opening is not covered (see Fig. 2); and
	(claim 9) characterized in that at every point the assembly is sufficiently flexible to take on a curved form and maintain it without returning to a straight position, in the manner of a wire (In Ritleng, the tube 2 is made of flexible silicone and the wire 5 is made from prolene, which are identical materials to the applicant’s disclosed materials.  No biasing or stiffening materials are disclosed in Ritleng to change the expected functionality of the flexible materials forming the probe, and therefore, the probe of Ritleng would likewise be sufficiently flexible at every point along the assembly to take on and maintain a curved form without returning to the straight position.  Furthermore, Figs. 3 and 4 show the intubation assembly flexing along it’s length.);
	but Ritleng fails to disclose (claim 12) wherein said front surface of said tube is beveled, such that there is no sharp edge between the wire and the tube.  Ritleng teaches a squared off blunted front surface of the tube.

	It would have been obvious to one having ordinary skill in the art at the time of applicant’s invention to combine the beveled front surface taught by Divino with the intubation assembly of Ritleng because the bevel front surface forms an atraumatic front facing surface (Divino, C6, L11-13).  The motivation for the modification would have been to reduce to chances of damaging the tissue while moving the intubation assembly through the body.  Although Divino is not specifically directed to insertion into the tear duct as in the applicant’s invention and Ritleng, Divino is considered to be pertinent to the invention because Divino is likewise concerned with creating an atraumatic beveled tip for easier and safer insertion of a tubular member into the body while maintain free from sharp edges between the beveled front surface and the inner elongate member therein.
Regarding claim 10, Ritleng in view of Divino discloses an intubation system comprising an intubation cannula (1; Ritleng) and an intubation assembly according to claim 12 (see rejection of claim 12 above), the cannula being designed to be inserted into the tear duct prior to the introduction of the intubation assembly (Ritleng, C3, L24-35 discloses the cannula 1 and the wire 6 being inserted prior to the full intubation assembly being inserted including the tube 9).
Regarding claim 13, Ritleng discloses an intubation assembly consisting of:
	an intubation probe (9) to be positioned in a tear duct (abstract) and consisting of a tube made of silicone material (1) (C3, L16-19), said tube having a front surface, a rear surface, and a lateral wall extending between said front and rear surfaces (see Figs. 2-3), said lateral wall defining an internal passage between said front surface and said rear surface (see lumen defined in tube 9 in Figs. 2 and 3), said internal passage communicating with the outside of the tube through an opening in the front surface (see Figs. 2 and 3); and

but Ritleng fails to disclose wherein said front surface of said tube is beveled, such that there is no sharp edge between the wire and the tube.  Ritleng teaches a squared off blunted front surface of the tube.
	However, Divino teaches a probe device comprising a tube (42) adhered to an elongate member running therethrough (46), the front surface (43) of the tube being beveled (C6, L11-13), such that there is no sharp edge between the elongate member and the tube (see Fig. 5).  When combined with Ritleng, the beveled front surface of the tube 9 would be configured such that when the wire 6 is partially inserted there is no sharp edge between the elongate member and the tube.
	It would have been obvious to one having ordinary skill in the art at the time of applicant’s invention to combine the beveled front surface taught by Divino with the intubation assembly of Ritleng because the bevel front surface forms an atraumatic front facing surface (Divino, C6, L11-13).  The motivation for the modification would have been to reduce to chances of damaging the tissue while moving the intubation assembly through the body.  Although Divino is not specifically directed to insertion into the tear duct as in the applicant’s invention and Ritleng, Divino is considered to be pertinent to the invention because Divino is likewise concerned with creating an atraumatic beveled tip for easier and safer insertion of a tubular member into the body while maintain free from sharp edges between the beveled front surface and the inner elongate member therein.
Regarding claim 14, Ritleng discloses an intubation assembly consisting of:

	a wire made of a flexible material (6) having an end section, an intermediate section (7), and an opposite end section (the end sections being the wider sections on either side of intermediate section 7; the “opposite end section” being the wider section inserted into the front end 8 of the tube 1), wherein said opposite end section has a large diameter relative to said intermediate section (see Fig. 2), wherein said opposite end section is partially inserted into said tube through said front opening (see Fig. 2) and is connected to said lateral wall via a tight fit, adhesive, or ultrasonic welding (C3, L16-19; “force-fit and optionally retained by adhesive”), and wherein when said intubation probe is pulled by said wire to allow it to pass into the tear duct, said tube penetrates and follows said wire without the tube turning over on itself (C3, L31-34) (there is no indication that the intubation probe of Ritling would “turn over on itself” and it appears the device of Ritleng functions exactly as applicant’s device is intended to function).
but Ritleng fails to disclose wherein said front surface of said tube is beveled, such that there is no sharp edge between the wire and the tube.  Ritleng teaches a squared off blunted front surface of the tube.
	However, Divino teaches a probe device comprising a tube (42) adhered to an elongate member running therethrough (46), the front surface (43) of the tube being beveled (C6, L11-13), such that there is no sharp edge between the elongate member and the tube (see Fig. 5).  When combined with Ritleng, the beveled front surface of the tube 9 would be configured such that when the wire 6 is partially inserted there is no sharp edge between the elongate member and the tube.  When combined with Ritleng, the beveled tip of the tube would allow the tube to penetrate and follow the wire in response to the pulling of said wire so that the device would still pass into the tear duct.
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WADE MILES whose telephone number is (571) 270-7777 and whose fax number is (571) 270-8777.  The examiner can normally be reached on Monday-Friday between the hours of 11:00 am and 7:00 pm.
please contact the examiner’s supervisor, Kelly Bekker, at (571) 272-2739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WADE MILES/Primary Examiner, Art Unit 3771